DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2020, 11/16/2020, 06/21/2021 and 02/18/2022 are acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
DE 102016223470A, hereinafter 470’ (the English equivalent reference of US 2020/0274370 is used to cite relevance paragraphs] in view of Okamura et al. (US 2019/0089169), hereinafter Okamura. 
As to claim 1, 470’ discloses in figure 5 (reproduced below):-

    PNG
    media_image1.png
    447
    628
    media_image1.png
    Greyscale

  a secondary battery system of connecting a plurality of secondary batteries in series or in parallel to one another [noted that plural battery/power storage elements R1-R3 are disclosed; see ¶0044], comprising:
      a plurality of first output-unit switches [switches S11-S13; ¶0041], first terminals of which are connected to respective positive terminals of the plurality of secondary batteries;
      a plurality of second output-unit switches [S21, S22, S23; ¶0042], first terminals of which are connected to respective negative terminals of the plurality of secondary batteries; 
      a plurality of series-connection switches [S31, S41, S32, S42; used to connect the storage elements in series], each of which is connected between the negative terminal of one of any two 
          a positive-side discharging output unit [terminal E1; see ¶0041] connected to second terminals of the plurality of first output-unit switches [switches 111 and 112 are used ]; 
       a negative-side discharging output unit [terminal E2; ¶0041] connected to second terminals of the plurality of second output-unit switches [switches 109 and 110 are used];
      a positive-side charging input unit [Terminal A1]  connected between the positive terminal of one of the plurality of secondary batteries that is disposed at one end of the plurality of secondary batteries and the first terminal of one of the plurality  of first output-unit switches that is associated with the one of the plurality of secondary batteries disposed at the one end of the plurality of secondary batteries [see ¶0046]; 
       a negative-side charging input unit  [Terminal A2] connected between the negative terminal of one of the plurality of secondary batteries that is disposed at the other  end of the plurality of secondary batteries and the first terminal of one of the plurality of second output-unit switches that is associated with the one of the plurality of secondary batteries disposed at the other end of the plurality of secondary batteries [see ¶0045]; 
          and a controller  [controller to control the switching elements are suggested; see ¶0042]  that turns on the plurality of series-connection switches to : conduct electric current and turns off the plurality of first output-unit switches and the plurality of second output-unit switches to block the electric current when the plurality of secondary batteries is to be connected in series to one another [see ¶0042; the batteries R!-R3 are connected in series during charring; see also ¶0048];             and that turns on the plurality of first output-unit switches and the plurality of second output-unit switches to conduct the electric current and turns off the plurality of series-connection switches 
     Further,  470’ suggests that controller means can be used to control the switches [see ¶0042]. 470’  does not explicitly disclose a controller unit.
          However, Okamura discloses in figures 1 and  3A, a controller unit [Ecu 22; see ¶0066; noted that the plurality power supplies/storage modules Sc-1 to 5c-N  connected with  switching elements 5e-1 to 5c-N; the switches are controlled by the battery ECU (22)].
         It would have been obvious to a person having ordinary skill in the art at the time of  the invention  was made to use battery controller means in 470’s apparatus as taught by Okamura in order to effectively and reliably control the switching elements. 
        As to claim 5, 470’ discloses in figure 5, wherein the control unit controls the plurality of first output-unit switches, the plurality of second output-unit switches, and the plurality of series-connection switches to connect the plurality of secondary batteries in series to one another when the plurality of secondary batteries is to be charged [see ¶0042], and to connect the plurality of secondary batteries in parallel to one another when the plurality of secondary batteries is to be discharged [¶0042-0049].
       As to claim 4, 470’ discloses in figure 5 switching elements could be MOSFETs or IGBTS [see ¶0013]. 
            470’ does not disclose explicitly, a first semiconductor switch and a second semiconductor switch that are connected in series to each other, the first semiconductor switch including a first diode connected between a source terminal and a drain terminal of the first semiconductor switch, the second semiconductor switch including a second diode connected 
             However, Okamura discloses in figure 2, a first semiconductor switch [Sd1] and a second semiconductor switch [Sf-12]  that are connected in series to each other, the first semiconductor switch including a first diode [the switch has a  diode connected between the source and drain terminal]  connected between a source terminal and a drain terminal of the first semiconductor switch, the second semiconductor switch including a second diode [the second Sf-12 also has diode connected between the source terminal and drain terminal] connected between a source terminal and a drain terminal of the second semiconductor switch, and a forward electric current of the second diode flowing in a direction opposite to a forward electric current of the first diode [see ¶0060].
       It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use semiconductor switches in 470’s apparatus as taught by Okamura  in order to minimize power loss and also safely and effectively interrupt an electrical current. 
Allowable Subject Matter
Claims 2-3 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
            Claim 2 recites. inter alia, wherein, when the plurality of secondary batteries include a first secondary battery, a second secondary battery, a third secondary battery, a fourth secondary battery, and a fifth secondary battery that are arranged in this order, and also when the first 
      Claim 3 recites, inter alia,  wherein, when the plurality of secondary batteries include a first secondary battery, a second secondary battery, a third secondary battery, a fourth secondary battery, and a fifth secondary battery that are arranged in this order, and also when the first secondary battery, the third secondary battery, and the fifth secondary battery are connected in series to one another, the control unit turns on, to conduct the electric current, part of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
             Koerner (US 2018/0109122) discloses in figure 2, plural capacitive elements [C1-C4] and switching elements P1-P4].
             Koenen et al. (US 2016/0233694) discloses in figure 5, first battery group (50) and a second battery group (52);  and positive terminal switching element (54) negative terminal 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859